Matters submitted to a vote of security holders On September 9, 2009, the Funds held a Special Combined Meeting of Shareholders to approve a number of proposals, listed below.All of the proposals were approved. (1) To approve a new investment advisory agreement by and between the Trust, on behalf of Alpha, and Alternative Investment Partners, LLC (“AIP”), the Funds’ investment adviser; pursuant to which AIP will continue to act as investment adviser with respect to the assets of Alpha on substantially the same terms as the current investment advisory agreement, after the acquisition of a majority of the interests of AIP by Hatteras Capital Investment Management, LLC (“HCIM”); Shares Shares Shares Voted For Voted Against Abstained 14,428,514 212,197 208,745 (2)To approve a new investment advisory agreement by and between the Trust, on behalf of Beta, and AIP; pursuant to which AIP will continue to act as investment adviser with respect to the assets of Beta on substantially the same terms as the current investment advisory agreement, after the acquisition of a majority of the interests of AIP by HCIM; Shares Shares Shares Voted For Voted Against Abstained 312,70 562 17,525 (3)To instruct the Board, on behalf of Alpha, to approve a new investment advisory agreement by and between the Underlying Funds Trust, on behalf of each of its series (the “Underlying Funds”), and AIP; pursuant to which AIP will continue to act as investment adviser with respect to the assets of the Underlying Funds on substantially the same terms as the current investment advisory agreement, after the acquisition of a majority of the interests of AIP by HCIM; Shares Shares Shares Voted For Voted Against Abstained 14,409,412 226,510 213,534 (4)To instruct the Board, on behalf of Beta, to approve a new investment advisory agreement by and between the Underlying Funds Trust, on behalf of the Underlying Funds, and AIP; pursuant to which AIP will continue to act as investment adviser with respect to the assets of the Underlying Funds on substantially the same terms as the current investment advisory agreement, after the acquisition of a majority of the interests of AIP by HCIM; Shares Shares Shares Voted For Voted Against Abstained 312,720 562 17,506 (5) To instruct the Board, on behalf of Alpha, to ratify the payments made by AIP to certain sub-advisers under the respective sub-advisory agreements; Shares Shares Shares Voted For Voted Against Abstained 14,304,020 325,807 219,629 (6) To instruct the Board, on behalf of Beta, to ratify the payments made by AIP to certain sub-advisers under the respective sub-advisory agreements; Shares Shares Shares Voted For Voted Against Abstained 309,095 4,168 17,525 (7)To elect four additional Trustees to the Board of Trustees to hold office until their respective successors have been duly elected and qualified. Shares Voted For H. Alexander Holmes 19,168,417 Steve E. Moss 19,167,351 David Perkins 19,165,367 Gregory S. Sellers 19,169,311 On September 30, 2009, the Funds held a Special Combined Meeting of Shareholders to approve a number of proposals, listed below.All of the proposals were approved. (1)To approve, on behalf of Alpha, the Distribution Plan under Rule 12b-1 (the “Distribution Plan”) applicable to Alpha’s Class C shares and to ratify the distribution fee payments made under the Distribution Plan since August 1, 2008 to unaffiliated third parties; Shares Shares Shares Voted For Voted Against Abstained 1,096,386 62,843 27,563 (2)To approve, on behalf of Beta, the Distribution Plan applicable to Beta’s Class C shares and to ratify the distribution fee payments made under the Distribution
